ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 19 January 2022 for the application filed 5 February 2020 which claims foreign priority to EP19400009.7 filed 14 March 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 19 January 2022, with respect to claims 1-2 and 4-15 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-2 and 4-15 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “at least one control unit that generates information for projection onto the projection area inside of the vehicle, at least one projection device that projects the generated information onto the projection area inside of the vehicle, and at least one movement sensor that detects movements inside of the vehicle in a sensing area associated with the projection area inside of the vehicle, wherein the at least one control unit is adapted to control generation of the generated information on the basis of the detected movements inside of the vehicle and the at least one control unit is further adapted to adjust color, contrast, and/or brightness of the at least one projection device dependent on visibility and luminosity currently prevailing in respective surroundings of the vehicle door” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2 and 4-13 depend from claim 1 and are therefore also found allowable.
Regarding Claim 14, the prior art of record fails to disclose or teach “at least one aircraft door; and at least one information projection and control system for projecting information onto a projection area provided by the at least one aircraft door, the projection area being inside of the aircraft, each information projection and control system including: at least one control unit that generates information for 
Regarding Claim 15, the prior art of record fails to disclose or teach “using the at least one control unit of the information projection and control system to generate information for projection onto a projection area of the at least one aircraft door inside of the aircraft, using the at least one projection device of the information projection and control system to project the generated information onto the projection area of the at least one aircraft door inside of the aircraft, using the at least one movement sensor of the information projection and control system to detect movements inside of the aircraft in a sensing area associated with the projection area of the at least one aircraft door inside of the aircraft, controlling, by the at least one control unit, generation of the generated information on the basis of the detected movements inside of the aircraft, and adjusting, by the at least one control unit, color, contrast, and/or brightness of the at least one projection device dependent on visibility and luminosity currently prevailing in respective surroundings of the at least one aircraft door.” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        30 January 2022